Citation Nr: 1031660	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-03 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a Veteran's 
child who was born with spina bifida.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter (an observer).


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from November 1959 to 
January 1975 and died in May 1984.

The appellant, who is the adult son of the Veteran, had active 
military service from March to June 1987.  This case was 
originally certified to the Board of Veterans' Appeals (Board) 
using the appellant's social security number (SSN) as the claim 
number.  However, as the requested benefits derive from his 
father's military service, the case was re-assigned a claim 
number based on the father's SSN.

This matter comes to the Board on appeal from a February 2003 
rating decision of the Department Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In February 2006, the appellant testified during a personal 
hearing at the RO and, in March 2010, he testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  The 
appellant was unrepresented at both hearings and expressed his 
preference to proceed without a representative.  Transcripts of 
both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The appellant was born in September 1966, and his birth records 
show that he had primary hypospadias.  He asserts that he had 
spina bifida, for which he was treated one or two years later at 
Balboa Naval Hospital in San Diego.  However, when examined for 
enlistment in 1987, the appellant reported that he was treated at 
that facility in 1975 and underwent surgery for a rebuilt urethra 
tract.  Spina bifida was not noted on examination.  He testified 
that he underwent multiple subsequent genitourinary and other 
surgeries, including kidney transplant, related to the spinal 
bifida.  

The appellant specifically requested that the RO obtain his 
treatment records from Balboa Naval Hospital.  An April 10, 2008 
record indicates that the RO requested inpatient dependent 
medical records dated from September to December 1966 for 
congenital birth defects/spina bifida from Balboa Naval Hospital.  
A negative response was received from the National Personnel 
Records Center (NPRC), according to an April 2009 formal finding 
of unavailability of clinical records, but no response was 
received from Balboa Hospital.  Therefore, another request for 
these records must be made directly to Balboa Naval Hospital, 
prior to appellate consideration of this case. 

Further, the more recent medical evidence, dated since 1998, 
contains contradictory evidence regarding whether the appellant 
has been diagnosed with any form or manifestation of spina 
bifida.   

Notably, an August 10, 1998 Admission History and Physical from 
Palmetto Baptist Medical Center indicates that the appellant's 
past medical history was inclusive of spinal bifida and reflects 
that he suffered from chronic renal insufficiency secondary to 
progressive renal dysfunction that was attributable to multiple 
surgeries in the past as well as spina bifida.  Although, a 
December 24, 1999 private magnetic resonance image (MRI) includes 
an impression of partial agenesis of the sacrum; and that the 
appearance of the distal thecal sac was consistent with prior 
meningocele repair.  

A January 14, 2000 record from Palmetto Richland Memorial 
Hospital reflects a past medical history of hypospadias, 
horseshoe kidney, and partial sacral agenesis with neurogenic 
bladder.  While, results of an April 10, 2007 computed tomography 
(CT) of the lumbar spine revealed a congenital lumbar sacral 
spinal dysraphism with left convex scoliosis and diffusely 
shortened lumbar pedicles and, a December 17, 2007 private clinic 
record indicates that the appellant was seen for recurrent 
complicated pyelonephritis s/p kidney transplant in 2005and ileal 
conuit, with a very complex surgical anatomy and over 150 
surgical procedures secondary to congenital spinal bifida.  

The statutory definition of spina bifida provided at 38 U.S.C.A. 
§ 1802 provides that spina bifida conditions covered under title 
18 "applies with respect to all forms and manifestations of spina 
bifida except spina bifida occulta."  The implementing 
regulation, 38 C.F.R. § 3.814(c)(3), similarly defines the term 
spina bifida as "any form and manifestation of spina bifida 
except spina bifida occulta."  VA's General Counsel concluded 
that, for purposes of title 18 benefits, the term spina bifida 
referred to a defective closure of the bony encasement of the 
spinal cord, but did not include other neural tube defects such 
as anencephaly and encephalocele.  VAOPGCPREC 5-99.

As the diagnosis of this disability is a threshold determination 
that must be made before benefits may be granted, the Board 
determines that a medical opinion is necessary to establish the 
nature of the appellant's disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Balboa Naval Hospital in San 
Diego, California, directly, and request 
all dependent medical records, dated from 
September 1966 to 1975, regarding the 
treatment of [redacted], born 
September [redacted], 1966, son of (Veteran) 
[redacted]., service #: 
[redacted], and SSN # [redacted].  

Contact the NPRC and submit another 
request for the appellant's dependent 
treatment records at Balboa Naval Hospital 
for the period from September 1966 to 
1975, providing the information noted just 
above.

If, after making reasonable efforts, the 
RO/AMC cannot locate such records, the 
RO/AMC must specifically document what 
attempts were made to locate the records, 
and indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.	Thereafter, forward the appellant's 
medical records to a physician with the 
specialized medical expertise to determine 
whether the appellant manifests any form 
of spina bifida other than spina bifida 
occulta.  An examination should be 
conducted only if deemed necessary by the 
VA physician examiner.

a.	The examiner should provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent 
probability) that the appellant has 
any form of spina bifida other than 
spina bifida occulta or whether such 
a finding is unlikely (less than a 50 
percent probability).  
b.	If the appellant is found to have a 
form of spina bifida other than spina 
bifida occulta, the examiner should 
identify the medical record(s) (or 
clinical finding(s)) that 
represent(s) a form or manifestation 
of spina bifida.  

c.	A rationale should be provided for 
all opinions rendered.  In rendering 
an opinion, the examiner should be 
requested to address the following: 
the August 10, 1998 Admission History 
and Physical from Palmetto Baptist 
Medical Center (to the effect that 
the appellant suffered from chronic 
renal insufficiency secondary to 
progressive renal dysfunction that 
was attributable to multiple 
surgeries in the past as well as 
spina bifida); the December 24, 1999 
MRI report from Palmetto Richland 
Memorial Hospital (showing partial 
agenesis of the sacrum; and that the 
appearance of the distal thecal sac 
was consistent with prior meningocele 
repair); the January 14, 2000 record 
from Palmetto Richland Memorial 
Hospital (reflecting a history of 
hypospadias, horseshoe kidney, and 
partial sacral agenesis with 
neurogenic bladder); the April 10, 
2007 private CT report of the lumbar 
spine (showing congenital lumbar 
sacral spinal dysraphism with left 
convex scoliosis and diffusely 
shortened lumbar pedicles; and the 
December 17, 2007 infectious disease 
clinic record (indicating follow up 
treatment for recurrent complicated 
pyelonephritis s/p kidney transplant 
in 2005 and ileal conuit, with a very 
complex surgical anatomy and over 150 
surgical procedures secondary to 
congenital spinal bifida).  

3.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return 
the case to the examiner.

4.	Thereafter, readjudicate the appellant's 
claim on appeal.  If any benefit sought is 
not granted, he should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the appellant's files are returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
     

